DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
3.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dey et al. (WO 2009/137093 A1) in view of Ameri et al. (US 2009/0117158 A1).
Dey et al. teach, throughout the whole document, an aqueous (see page 6, lines 4-6) formulation comprising [Glu22,25, Leu23,28,31, Aib29, Lys26,30]hPTHrP(1-34)NH2 (see page 2, lines 3-7) and a method of using said formulation to treat osteoporosis in a subject (see Abstract; page 2, lines 26-29; page 10, lines 11-15) comprising administering said formulation to the subject by transdermal delivery (see page 27, lines 21-22).  Dey et al. do not specifically disclose the details regarding the transdermal delivery.
However, Ameri et al. teach a microprojection array (see Abstract) that is suitable for transdermal drug delivery (see paragraph [0001]) and can be used to treat or minimize osteoporosis (see paragraph [0013]), wherein said microprojection array comprises a plurality of microprojections (see paragraph [0014]) coated with a formulation comprising PTHrP or a biologically active analog of PTHrP (see claim 13), wherein during transdermal drug delivery the microprojection array contacts the skin of a subject with sufficient force to cause penetration of one or more of said microprojections into the skin of said subject (see paragraphs [0018], [0062]-[0063], [0067] and [0094]), wherein said microprojection array is left in place with one or more of said microprojections embedded in the skin after said contacting for a period lasting from 5 seconds to 24 hours (see paragraphs [0064] and [0154]).  According to Ameri et al., the preferred concentration of the PTH-based agent in the coating formulation is in the range of approximately 1-30 wt. % (see paragraphs [0036] and [0124]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the microprojection array-based approach as taught by Ameri et al. in the method of Dey et al. for transdermal delivery of [Glu22,25, Leu23,28,31, Aib29, Lys26,30]hPTHrP(1-34)NH2 thus arriving at the instantly claimed formulation and a method of using a microprojection array coated with the instantly claimed formulation for treating osteoporosis, because: 1) using the microprojection array-based approach as taught by Ameri et al. for transdermal delivery would offer many benefits such as controlled release (see Abstract), sustained release (see Title and paragraph [0001]), and less pain to the subject receiving treatment (see paragraphs [0003]-[0004]); 2) the microprojection array was designed for transdermal delivery of PTHrP or any biologically active analog of PTHrP (Ameri et al., Abstract and claim 13), and [Glu22,25, Leu23,28,31, Aib29, Lys26,30]hPTHrP(1-34)NH2 is one of such biologically active analogs of PTHrP.  Regarding the concentration range of “at least 5% by weight” as recited in the instant claim, in view of the teaching of Ameri et al. that the preferred concentration of the PTH-based agent in the coating formulation is in the range of approximately 1-30 wt. % (see paragraphs [0036] and [0124]), it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the concentration range as taught by of Ameri et al. via routine experimentation thus arriving at the instantly claimed range (or a sub-range within the instantly claimed range).  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (see MPEP 2144.05.II).  In addition, MPEP 2144.05.I clearly states the following: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”

Conclusion
5.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639